[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                APRIL 20, 2007
                                 No. 05-15426                 THOMAS K. KAHN
                           ________________________                CLERK


                        D. C. Docket No. 05-60022-CR-WPD

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                      versus

HENRY DONJOIE,
a.k.a. Joseph Pierre,

                                                          Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (April 20, 2007)

Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Henry Donjoie appeals his convictions in connection with a conspiracy to
rob a narcotics stash house. For the reasons that follow, we affirm.

                                  I. Background

      The facts of this case as set forth in the companion case United States v.

Orisnord, --- F.3d ----, 2007 WL 1062529, at *1-*3 (11th Cir. Apr. 11, 2007), are

as follows.

              In December of 2004, a confidential informant (“CI”) informed

      federal agents from the Bureau of Alcohol, Tobacco, and Firearms

      (“ATF”) that [Fednert] Orisnord and others were interested in

      committing home invasion robberies of narcotics stash houses. Based

      on this tip, ATF Special Agent Michael Connors (“Connors”), acting

      undercover, met with Orisnord and the CI in Sunrise, Florida on

      December 29, 2004. Connors also told Orisnord that he performed

      security for a Colombian drug organization, that his employers owned

      a cocaine stash house in Fort Lauderdale, and that he was looking for

      people to help him rob the stash house. Conners told Orisnord that the

      stash house usually contained 20 to 25 kilograms of cocaine and that

      his Colombian bosses often moved the “stash” to different locations.

      Indicating that he had performed several robberies in the past,

      Orisnord agreed to assemble a team to rob the stash house. He also



                                          2
agreed to give Connors four kilograms of cocaine as his share of the

robbery proceeds.

      On January 6, 2005, Connors and the CI met with Orisnord and

Sonny Hilaire, who Orisnord introduced as one of his “boys” who

would be performing the “lick” with him. During a telephone

conversation a few days later, Orisnord told Connors that there was a

problem with Hilaire’s participation, but that he was still interested in

performing the robbery. On January 18, 2005, Connors called

Orisnord and told him that a shipment of cocaine was arriving the next

day. After Orisnord indicated that his team was ready, Orisnord and

Connors scheduled the robbery for the night of January 19, 2005. The

plan called for the CI to pick up Orisnord’s robbery team in a vehicle

ostensibly belonging to Connors’ girlfriend. They would then meet

with Connors at an unspecified location to review the final details and

wait for Connors’ Colombian employers to call and give him the

stash-house address. The team would then drive to the stash house in

a rental car provided by Connors.

      On January 19th, driving a BMW supplied by Connors and

equipped with video and audio recorders as well as a global-



                                    3
positioning-system transmitter, the CI picked up Orisnord and

[Theodore] Witherspoon in Fort Lauderdale. They then drove to

Pompano Beach to pick up [Joniel] Polynice. . . . After returning to

Fort Lauderdale, the CI, Orisnord, Polynice, and Witherspoon met

Connors at a Hess gas station. Connors reiterated that the robbery was

to occur that night, that the team was to follow him to an undisclosed

location to await the call from the Colombians, and that they should

have their firearms ready. . . . Orisnord [said] that they would need

three guns and [that] he needed five minutes to get his. Polynice

stated that they had to get “the fire” and “the tools.” . . .

       After the meeting with Connors, the CI, Orisnord, Witherspoon,

and Polynice drove to Pompano. Upon arriving at a housing project,

Orisnord entered an apartment occupied by approximately ten people

and asked if anyone had seen “Sonny.” Approximately 20 minutes

later, the CI entered the same apartment and asked if anyone had seen

“Face” (which was one of Orisnord’s aliases). Addressing everyone

in the apartment, including brothers Henry and Bernard Donjoie, the

CI stated that a “big deal” with “a lot of money” was going down, that

he was driving a BMW belonging to his boss’s wife, and that anyone



                                      4
interested in the “deal” should accompany him to meet his boss to

learn the details. Henry and Bernard accepted the invitation and

joined the other team members to learn more about this “deal.”

Sometime later, the CI, Orisnord, Witherspoon, Polynice, and the

Donjoies got into the BMW and traveled back to Fort Lauderdale to

meet with the CI’s boss (Connors) and discuss the “deal.” Although

no one mentioned firearms during the drive, Orisnord phoned Connors

and said that they were now “all set.”

      Upon arriving in Fort Lauderdale, the team stopped at a Citgo

gas station. Orisnord exited the BMW and conversed with the

occupants of a Buick parked at the station. Orisnord then returned to

the BMW, and both vehicles traveled to a Hess station where Connors

awaited. When the vehicles entered the Hess parking lot, Connors

pulled his car in front of the BMW and the Buick, and both vehicles

followed Connors to a warehouse. Connors’ vehicle and the BMW

parked in the warehouse parking lot, while the Buick parked across

the street. The CI and the other occupants of the BMW entered the

warehouse with Connors.

      Because the Donjoie brothers were the last to meet Connors,



                                   5
Orisnord instructed Connors to “[t]ell those two what’s going on.

Explain to them the deal.” Connors explained that he worked security

for Colombians who had a stash house containing 20 to 25 “keys,”

that there were two or three armed guards in the stash house, that the

Colombians moved the stash around such that he did not yet know the

address, and that once the Colombians phoned him to provide the

address, the team would drive to the house and perform the robbery.

Connors further explained that to conceal his involvement in the

robbery, one of the crew members should strike him on the head.

Henry asked Connors several questions about the plan, such as how

many armed guards would be in the house; where “it” would be

located; whether there were “more people to pick up more packages;”

and where they would need to leave Connors’ share. Once Connors

answered those questions, Henry said that the “garage is the only way

to go,” and that the “shit is already in the house.” At some point,

Orisnord asked Connors how many “keys” he wanted, Connors

responded that he wanted four, and Henry replied: “Four. That’s fine.

That’s yours. That’s guaranteed.” Bernard also responded that

Connors was “guaranteed that.” After Connors instructed the team to



                                    6
place his four keys under the BMW, Henry said they would “put it in

a trash bag” under the car. Bernard said that they would be “In and

out and that’s it.” Connors then asked if the team “had enough fire to

take care of it,” and one of the team members responded “[d]on’t you

worry about that” because the “fire is in the car.”

      Based on these discussions, Agent Connors determined that the

team members were capable of, and committed to, carrying out the

robbery, and that none of them had evinced a clear desire to withdraw.

He gave the arrest signal, and a SWAT team moved in.

Approximately ten minutes after the arrests, Agent Leonard Coy

entered the warehouse and searched the defendants, finding a loaded

pistol, black gloves and a knit hat on Henry; a loaded pistol, and black

gloves on Polynice; and a loaded pistol and black gloves on Bernard.

Officers also discovered two black stocking caps in the front

passenger seat of the BMW where Orisnord had been sitting. . . .

      A grand jury returned an indictment against the defendants,

charging them with conspiracy to commit a Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a) (Count 1); conspiracy (Count 2) and

attempt (Count 3) to possess with intent to distribute cocaine, both in



                                    7
       violation of 21 U.S.C. § 846; using, carrying, and possessing a firearm

       during and in relation to a crime of violence (referring to Count 1) and

       a drug trafficking crime (referring to Counts 2 and 3), in violation of

       18 U.S.C. § 924(c)(1)(A) (Count 4); and possessing a firearm as a

       convicted felon, in violation of 18 U.S.C. § 922(g) (Count 5).

Id.

       Henry’s case was severed from that of his codefendants who were tried

separately.1 Following his separate trial, Henry was convicted on all counts

charged in the indictment. He was sentenced to 322 months imprisonment.

                                        II. Discussion

       On appeal, Henry argues that the evidence was insufficient to sustain his

convictions. He also argues that the Government violated his due process rights by

engaging in outrageous conduct.

       Based on careful review of the record and the parties’ arguments, we

conclude that the evidence was sufficient to sustain Henry’s convictions, and we

affirm those convictions without further discussion. We likewise conclude that




       1
         In their separate trial, Bernard, Orisnord, Witherspoon, and Polynice were convicted of
all counts charged in the indictment.


                                                8
Henry’s due process challenge is without merit, and we do not discuss it further.2

                                       III. Conclusion

       For the foregoing reasons, we AFFIRM.




       2
         Although Henry properly preserved his sufficiency-of-the evidence challenge, he failed
to preserve his due process challenge. Thus, the standard of review for this unpreserved issue is
plain error. United States v. Williams, 445 F.3d 1302, 1307 (11th Cir. 2006). Based on a
thorough review of the record, Henry has failed to meet the plain error standard.

                                                9